Broyles, C. J.
1. Under the particular facts of the case the admission of evidence as complained of in the first ground of the amendment to the motion for a new trial does not require a reversal of the judgment below. Moreover, substantially the same evidence was admitted without objection.
2. The admission of evidence as complained of in the 2d ground of the amendment to the motion for a new trial was not error.
3. The documentary evidence set forth in the 3d ground of the amendment to the motion for a new trial was admissible for what it was worth, and its admission was not error for any reason assigned.
*439Decided April 11, 1922.
Action for damages; from Floyd superior court — Judge Wright. December 10, 1921.
L. A. Dean, Lamar Camp, for plaintiff in error.
Porter & Mebane, contra.
4. In view of the small amount of the verdict, the excerpts from the charge of the court which are complained of in the 4th and 5th grounds respectively of the amendment to the motion for a new trial, even if erroneous, do not require another trial of the case.
5. The 6th ground of the amendment to the motion for a new trial is expressly abandoned in the brief of counsel for the plaintiff' in error.
6. Neither of the excerpts from the charge of the court which are complained of in grounds 7 and 8 respectively of the amendment to the motion for a new trial, when considered in the light of the entire charge and the facts of the ease, shows reversible error.
7. There is no merit in the 9th ground of the amendment to the motion for a new trial.
8. The conflicts in the evidence were settled by the jury, and their finding was authorized by the evidence; and the court did not err in refusing to grant a new trial.

■Judgment affirmed.


Luke and Bloodworth, J.J., concur.